Order entered October 30, 2012




                                              In The
                                       Court of ZippeaW
                             jfiftb    iotritt of Texag at     )1.2 allag

                                       No. 05-12-00378-CR

                              JEFFREY ALLEN STEELE, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                              On Appeal from the 265th District Court
                                       Dallas County, Texas
                                Trial Court Cause No. F11-00780-R

                                            ORDER
        This appeal is REINSTATED.

        We VACATE our order of October 22, 2012 requiring the trial court to conduct a

hearing to determine why appellant's brief was not timely filed.

        We GRANT appellant's October 26, 2012 motion for leave to file appellant's brief.

Appellant's brief received by the Clerk of the Court on October 26, 2012 is DEEMED timely

filed as of the date of this order.

        The State's brief shall be due THIRTY DAYS from the date of this order.

        We GRANT appellant's October 26, 2012 motion to supplement the clerk's record.

        We ORDER the trial court clerk to file, within FIFTEEN DAYS of the date of this

order, a supplemental clerk's record containing copies of (1) the arraignment sheets,
appointments of counsel, and motions to dismiss the prosecution filed in cause numbers F11-

47300-R and F 1 1-47301-R and (2) the trial court's criminal court fee docket sheet in cause

number F11-00780-R.

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the following:

       Dallas County District Clerk Gary Fitzsimmons
       The Dallas County District Clerk, Criminal Records Division
       Counsel for all parties.



                                                  LANA MYERS
                                                  JUSTICE